Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 9970112 B2) in view of Kontani et al. (US 2004/0025786 A1).

Regarding claim 1, 5 and 6, Koshi et al. discloses a substrate processing apparatus comprising: 
a processing container configured to accommodate a plurality of substrates therein (Koshi et al. Fig. 2); 

    PNG
    media_image1.png
    385
    379
    media_image1.png
    Greyscale

a gas supply configured to supply a first raw material gas of a compound containing Si or Ge and H and a second raw material gas of a compound containing Si or Ge and a halogen element into the processing container (Koshi et al. Fig. 2 – Note: the specific gas chemistry used in the apparatus does not provide a clear structural distinction to the apparatus See MPEP §2114.  It is noted however Koshi does teach a first processing gas and second processing gas (i.e. SiH4 and silane chloride based gas – Claims 5 & 6) meeting the language regardless, demonstrating the capability of this type of apparatus to use the types of gasses claimed.);  and 
an exhauster configured to evacuate an inside of the processing container (Koshi, Abstract), 
wherein the gas supply has a nozzle [230] for discharging the first raw material gas and the second raw material gas , and the substrate processing apparatus further comprises a heater [206] configured to heat the first raw material gas and the second raw material gas in the dispersion nozzle (Koshi fig. 2).  
Koshi is merely silent regarding the nozzle is a dispersion nozzle provided with a plurality of gas holes for discharging the first raw material gas and the second raw material gas.  Koshi merely depicts the nozzle at a location at the base of the stacked wafers in the apparatus which is connected to a manifold 209 which directs the gases to the wafers being processed.  At the time of the invention it would be expected that the processing gas being further guided by the manifold to the stacked wafers would include the  plurality of openings along the sidewalls.  This is understood to allow for a more even distribution of gasses to the wafers..
For a example of the this type of nozzle see Kontani et al. which teaches the nozzle is a dispersion nozzle provided with a plurality of gas holes for discharging the gas.  This is shown in figures 2B and 1 of Kontani.

    PNG
    media_image2.png
    486
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    479
    360
    media_image3.png
    Greyscale


	Shown in figure 2B a nozzle 5 feeds into a manifold where the manifold comprises a plurality of gas holes (fig. 1) for even distribution of the processing gasses. These holes would be at least obvious over Kontani if not already inherent in Koshi, as having a plurality of openings is a conventional art standard for even distribution. 
Should the apparatus of Koshi not already have a plurality of openings for even gas distribution , it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manifold  of Koshi  with manifold portion of Kontani to include a plurality of openings, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 2, Koshi et al. and Kontani et al. disclose a substrate processing apparatus of claim 1, wherein the gas supply is connected to a raw material gas mixer, and a mixture gas obtained by mixing the first raw material gas and the second raw material gas in the raw material gas mixer is supplied into the processing container (Kontani et al. ¶82- These apparatus used in the art are known to mix the raw gases used, thus the apparatus is expected to include a “gas mixer”).

Regarding claim 3, Koshi et al. and Kontani et al. disclose a substrate processing apparatus of claim 1, wherein the plurality of substrates are arranged in a direction perpendicular to surfaces of the plurality of substrates, and the dispersion nozzle extends in the direction perpendicular to the surfaces of the plurality of substrates, and is provided with a plurality of gas holes (Kontani et al. Fig. 1).

Regarding claim 4, Koshi et al. and Kontani et al. disclose a substrate processing apparatus of claim 1, wherein the first raw material gas and the second raw material gas are discharged parallel to the substrates from the plurality of gas holes in the dispersion nozzle, and are exhausted from an opening formed at a position facing the dispersion nozzle with the substrates interposed therebetween (Kontani et al. Fig. 1 – Note: this language is not clearly understood to require a structural distinction from the prior art.).

Regarding claim 7, Koshi et al. and Kontani et al. disclose a substrate processing apparatus of claim 1, wherein the heater also heats the substrates (Koshi fig. 2 and Kontani Fig. 2B – This is the understood purpose of the heater.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/25/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822